                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

DENNIS RAY DAVIS, JR.                                     CIVIL ACTION NO. 19-0035-P

VERSUS                                                    JUDGE S. MAURICE HICKS, JR.

LOUISIANA APPELLATE PROJECT, ET AL.                       MAG. JUDGE KAREN L. HAYES


                                        JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with all of the written objections thereto filed with this Court, and, after a de novo

review of the record, finding that the Magistrate Judge’s Report and Recommendation is

correct and that judgment as recommended therein is warranted,

       IT IS ORDERED that Plaintiff Dennis Ray Davis, Jr.’s claims against Louisiana

Appellate Project, Chad M. Iker, Christopher A. Aberle, and Michael Enright are

DISMISSED as frivolous and malicious WITHOUT PREJUDICE to Plaintiff’s right to

prosecute his pending, duplicative proceedings. The claims are otherwise DISMISSED

WITH PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Channel 12 KSLA,

Channel 3 KTBS, Channel 6 KTBS, Shreveport Times, Doug Waner of Channel 12 News,

and the Inquisitor Newspaper are DISMISSED WITH PREJUDICE as frivolous and for

failing to state claims on which relief can be granted.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this 3rd day of June, 2019.
